Citation Nr: 1119904	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In March 2008, the Board reopened the Veteran's claim for entitlement to service connection for a back disorder, but denied the claim for service connection on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2010 Memorandum Decision and October 2010 Order of Judgment, the Court vacated the Board's March 2008 decision with regard to the above-captioned issue, and remanded the issue to the Board to reevaluate certain evidence in compliance with the Memorandum Decision.

In January 2011, a letter was sent to the Veteran and his attorney in which they were given 90 days from the date of the letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  No additional evidence or argument has been received.

The issue of entitlement to service connection for a back disorder is addressed in the remand section of the decision below, and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a May 1971 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disorder because the evidence did not show that the Veteran's preexisting back disorder was aggravated by active duty service.  Although provided notice of that decision in May 1971, the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the May 1971 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's May 1971 rating decision, and the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for entitlement to service connection for a back disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder. 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the May 1971 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

The Veteran's initial claim seeking service connection for a back disorder was denied by the RO in May 1971 because the evidence did not show that his preexisting back disorder was aggravated by active duty service.  Although provided notice of that decision the same month, the Veteran did not perfect an appeal thereof.  Thus, the May 1971 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2010).  In April 2002, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a back disorder.

In this case, the RO found in a September 2003 rating decision that the Veteran submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder.  However, the RO's determinations are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the May 1971 RO decision is the last final disallowance for the Veteran's claim of entitlement to service connection for a back disorder, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  Although the Board previously reopened the Veteran's claim for entitlement to service connection for a back disorder in its March 2008 decision, that decision was vacated in its entirety by the Court by its October 2010 Memorandum Decision.  Accordingly, the Board must again adjudicate the issue of whether the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder.

Comparing the evidence received since the RO's May 1971 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a back disorder.  

Evidence of record at the time of the May 1971 rating decision included the Veteran's service treatment records.  The Veteran's January 1969 service entrance examination reflects that his spine was normal at that time.  In a report of medical history, the Veteran denied a history of back trouble of any sort.  In June 1969, the Veteran complained of low back pain since, but noted no injury.  He indicated that the pain radiated down his right leg with occasional numbness in the left foot.  Physical examination showed increased lumbar lordosis with no tenderness or spasm and good range of motion.  An x-ray was noted to show spondylolysis and lumbarized S-1.  The provisional diagnosis was low back pain secondary to congenital deformity.  Another June 1969 record reflects that the Veteran reported back pain since entering basic training in January or February 1969 for which he was given pills.  The Veteran reported that his back pain was worse after standing and aggravated by forward bending.  Physical examination showed markedly exaggerated lumbar lordosis with mild scoliosis of the lower lumbar spine on the right.  There was a little spasm, but straight leg raises were essentially negative.  The diagnosis was low back syndrome secondary to congenital deformity.  In June 1969, the Veteran was placed on a physical profile with permanent limited duty due to congenital bony defects of the lower back.  In July 1969, the Veteran reported that he had a back problem since he was born in 1950, but that five months before, it started to hurt more than ever.  He noted that his body seemed to be getting stiffer and stiffer, that he could not sleep at night, and that he could not touch his chest with his chin.  Physical examination showed positive straight leg raises at 45 degrees, bilaterally, with pain which was referred to the right side.  

In August 1969, the Veteran complained of back pain and noted that the men complained that he could hardly do anything anymore, and that he could hardly stand up most of the time.  He noted that the medication that he was given was not helping.  He indicated that the pain radiated down his right leg.  Examination showed marked lumbar lordosis, mild spasm, and thoracic scoliosis.  Range of motion was limited, and active straight leg raises were to 45 degrees with pain.  The diagnosis was "congenital bony defects (spondylolysis and lumbarization of S1)."  Another August 1969 treatment record notes that the Veteran reported no improvement in his back pain.  He stated that he had severe pain in his back which radiated to his right buttocks and right leg.  

In August 1970, the Veteran complained of low back pain for one year which radiated to his posterior thighs.  An August 1970 x-ray of the lumbar spine revealed some evidence of narrowing of L5-S1 and a congenital defect at L5 involving the posterior element.  There was no definite spondylolisthesis or spondylolysis, but the pars articularis appeared to be incomplete.  The Veteran presented to the emergency room with complaints of back pain once in August 1970 and twice in September 1970.  A September 1970 treatment note indicates that x-rays of the lumbar spine were unchanged.  A September 1970 x-ray report showed no abnormalities of present pathological significance.  An October 1970 treatment record reflects that the Veteran had low back pain.  The diagnosis was low back pain, lumbosacral strain suspected.  The Veteran's December 1970 separation examination notes that he had low back pain since entering service and that he saw numerous consultants with a diagnosis of congenital defects of the back which did not respond to conservative therapy.  The finding was congenital defect of the back by history.  In a report of medical history, completed at that time, the Veteran reported a history of recurrent back pain.  The Veteran stated that he began having low back pain in basic training, that he was profiled, and that he saw numerous consultants.  He noted that x-rays revealed a congenital defect, and that he was unable to do physical labor.

Evidence submitted after the May 1971 rating decision includes service personnel records, post-service private medical treatment records, Social Security Administration, a January 2003 VA examination report, VA treatment records, and statements by the Veteran and his mother.

The service personnel records reflect that the Veteran participated in basic combat training and then proceeded to advanced training.  As of June 1969, the Veteran's military occupational specialty was aircraft repair, but in July 1969, the Veteran's military occupational specialty was changed to clerk typist and then to administrative specialist. 

Post-service private medical records from March 1972 to June 1994 indicate the Veteran was seen intermittently for low back pain.  The diagnoses included spondylolysis with transitional vertebra of L5.  The Veteran reported back injuries, including falls and work-related injuries, in March 1972, February 1979, September 1980, June 1985, February 1986, and April 1989.  The Veteran underwent two laminectomies.  Private records from August 1994 through December 2000 indicate intermittent treatment for low back pain. 

Social Security Administration records, which include private medical records, diagnosed spinal stenosis, status-post laminectomy.  The Veteran was considered disabled due to spinal stenosis since December 1988. 

A January 2003 VA spine examination found that the Veteran's back disorder preexisted active service and was not aggravated thereby.  VA medical records from March 2003 to October 2003 indicated chronic low back pain.  In an October 2003 statement, the Veteran asserted that he was not aware of any preexisting back disorder.  He asserted that he did not have a congenital bony defect prior to service.  In an April 2004 letter, a VA physician stated that the Veteran told him he had no preexisting back defect and that he hurt his back during advance training.  At the November 2005 RO hearing, the Veteran stated that he had no back problems prior to service.  In a June 2008 statement, the Veteran's mother reported that she was unaware of any preexisting back problem, and that the Veteran never had any problems with his back before entering active duty service.

The Board has reviewed the evidence received since the May 1971 rating decision and has determined that the evidence is new, because it was not of record at the time of the decision.  The evidence is also material because it relates to the reason for the initial denial of service connection - evidence of aggravation of a preexisting back disorder.  Although there is a newly submitted negative aggravation opinion, there is also evidence of post-service discharge treatment of a back disorder.  This evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for entitlement to service connection for a back disorder is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disorder is reopened.


REMAND

After a thorough review of the evidence of record, the Board concludes that the Veteran's claim must be remanded for a new VA examination addressing the etiology of the Veteran's back disorder. 

The RO provided the Veteran with a VA examination in January 2003.  The VA examiner concluded that the Veteran's "military service did not significant [sic] aggravate this preexisting back condition."  While the VA examiner stated that the Veteran's claims file was reviewed, and noted briefly that the Veteran had back pain during service which was diagnosed as bilateral L5 spondylolysis and that he was placed on restrictions during the remainder of his active duty service, the VA examiner did not adequately discuss why the Veteran's service treatment records do not show an aggravation of his preexisting back disability.  As noted in the Court's Memorandum Decision, the Veteran's service entrance examination was negative for any complaints of or a history of a back disability.  Beginning in June 1969, the Veteran regularly complained of and was treated for a back disability during active duty service, which was also noted on his separation examination.  In a July 1969 service treatment record, the Veteran stated that his back pain was worse than it ever was five months before.  In an August 1969 service treatment record, he reported that his pain was so severe that he had trouble standing.  Another August 1969 service treatment record notes that the Veteran had severe back pain radiating to his buttocks and right leg.  None of this evidence was discussed or even mentioned by the January 2003 VA examiner.  Thus, as the VA examiner's opinion does not adequately discuss the evidence of record or provide sufficient rationale for its conclusion, the Board finds that the VA examination is inadequate upon which to base an appellate decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, a new VA examination must be provided which provides adequately addresses the evidence of record and provides sufficient supporting rationale based on this evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA spine examination to determine the etiology of his current back disorder.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran's preexisting back disorder was aggravated by his active duty service.  The examiner must specifically address the Veteran's service treatment records, including the January 1969 service entrance examination which showed a normal spine; the June 1969 treatment records which show complaints of back pain with radiation down the right leg; the July 1969 treatment record noting that his back started to hurt more than ever a few months before; the August 1969 treatment records which indicate that the Veteran could hardly stand due to back pain and that it was severe pain which radiated to his right buttocks and right leg; and the December 1970 separation examination which notes the Veteran's low back pain which did not respond to therapy.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


